FILED
                             NOT FOR PUBLICATION                            MAR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE JUAREZ-CONTRERAS,                           No. 07-71517

               Petitioner,                       Agency No. A092-455-767

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jose Juarez-Contreras, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law and we review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Juarez-Contreras’ motion to

reopen as untimely because it was filed over three years after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Juarez-Contreras did not establish he

acted with due diligence required for equitable tolling, see Singh v. Gonzales, 491

F.3d 1090, 1096-97 (9th Cir. 2007).

      We lack jurisdiction to consider Juarez-Contreras’ contentions regarding the

BIA’s October 7, 2003, order denying his appeal of the immigration judge’s

decision, because this petition for review is not timely as to that order. See Singh

v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    07-71517